NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TYRONE THORPE RAY, Appellant.

                             No. 1 CA-CR 14-0347
                              FILED 1-13-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-434126-001
                The Honorable Jeanne M. Garcia, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                              STATE v. RAY
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Randall M. Howe joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Tyrone Thorpe Ray has advised us that, after searching the entire record,
he has been unable to discover any arguable questions of law, and has filed
a brief requesting us to conduct an Anders review of the record. Ray was
given the opportunity to file a supplemental brief but has not done so.

                                   FACTS1

¶2             The Mesa police department, as part of an undercover
operation, parked a Yamaha Raptor ATV with a “for sale” sign, at the
southeast corner of 78th Street and Southern Avenue. The police also
installed a tracking device on the ATV.

¶3            About one week later, the tracking device notified the police
that the ATV had been moved into Ray’s backyard. Detective Hyer went
to Ray’s house and talked to Ray. During the conversation, which Detective
Hyer recorded, Ray acknowledged that the ATV was in his backyard, but
he said that he was going to take it back. Ray allowed Detective Hyer to go
in the backyard to retrieve the ATV, and after the verifying the ATV’s serial
number, Detective Hyer subsequently arrested Ray.

¶4             Ray was charged with theft of means of transportation, a class
3 felony, and the State alleged multiple historical felonies. After a jury trial,
Ray was convicted and sentenced to prison for a mitigated term of four
years, with fifty-one days of presentence incarceration credit.




1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                             STATE v. RAY
                           Decision of the Court

¶5           Ray filed an appeal. We have jurisdiction over this appeal
pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).2

                               DISCUSSION

¶6            We have read and considered the opening brief and have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. Ray was
represented by counsel throughout the proceedings. And his mitigated
sentence was within the statutory limits.

¶7            After this decision is filed, counsel’s obligation to represent
Ray in this appeal has ended. Counsel need only inform Ray of the status
of the appeal and Ray’s future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Ray may, if desired, file a motion for reconsideration or petition for review
pursuant to the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶8            Accordingly, we affirm Ray’s conviction and sentence.




                                  :ama




2We cite the current version of the applicable statutes absent changes
material to this decision.


                                         3